DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ROBERT ANDERSON,
                              Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                              No. 4D15-2647

                            [November 4, 2015]

   Appeal of order denying rule 3.800 appeal from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Glenn D. Kelley, Judge;
L.T. Case No. 1989CF007150AXX.

   Robert Anderson, Raiford, pro se.

   No appearance required for appellee.

PER CURIAM.

    Robert Anderson appeals the denial of his motion to correct illegal
sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). We
write only to address Anderson’s claim that his life sentence as a habitual
felony offender is illegal under Burdick v. State, 594 So. 2d 267 (Fla. 1992),
because the resentencing judge mistakenly believed she had no discretion
to decline to impose a life sentence. See Johnson v. State, 9 So. 3d 640,
642 (Fla. 4th DCA 2009). We find the trial court erred in concluding that
this claim was raised in a previous Rule 3.800(a) motion. Regardless, we
affirm because it is not clear from the record that the judge believed the
life sentence was mandatory. See Fla. R. Crim. P. 3.800(a) (a defendant is
entitled to relief only where “the court records demonstrate on their face
an entitlement to that relief”). We find no error in the trial court’s denial
of Anderson’s other claims.

   Affirmed.

TAYLOR, FORST and KLINGENSMITH, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2